August3, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust - Dreyfus Premier Equity Income Fund - Dreyfus Emerging Markets Debt Local Currency Fund File No. 811-524 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended May 31, 2009. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Liliana Holguín Liliana Holguín, Paralegal LH/ Enclosures
